Quinn, Chief Judge
(dissenting):
An issue of the kind presented by this appeal should not be decided upon the basis of semantics. While Captain .Thomas referred to a “possibility,” rather than a “probability,” of belief that the money taken in the robberies would be found in the accused’s locker, his testimony indicates that he truly believed he had reasonable ground for the search. The test for determining the legality of a search is whether the facts establish probable cause. A police officer may believe he has ground to conduct a search, but if the facts do not establish probable cause, the search is illegal; similarly, in responding to a particular situation, the police officer may not give any thought to the question, but if the evidence provides a reasonable basis from which it can be concluded that reasonable cause existed, the search is lawful. On the facts here Captain Thomas had probable cause to order the search. Consequently, I disagree with the majority’s determination that the search of the locker for the money was unlawful.